Title: Suggestions for Military Appointments, 14 July 1798
From: Washington, George
To: 



Mount Vernon 14th July 1798

Officers suggested for Appointments in the augmentation proposed
Majr Genls

Alexr Hamilton—Inspector
Chas C. Pinckney
Henry Knox, or if either refuses
Henry Lee

Brigadiers

Henry Lee (if not M. Genl)
John Brooks [1752–1825], Massts
Wm S. Smith—or
John E[ager] Howard [1752–1827]

Adjt Genl

Either Edward Hand [1744–1802]—Penna
Jonathan Dayton, Jr. N.J.—or
Willm S. Smith

Qr Mastr Genl

Edward Carrington

Directr Hospl

James Craik

The following, as far as my recollection serves are among the most intelligent and active Officers of the late American Army

          
            New Hampshire
            None recollected at present
          
          
            Massachusetts
            [Lt. Col.] David Cobb [1748–1830] very good
          
          
            
            [Col.] Henry Jackson [1747–1809]
          
          
            
            [Maj.] Leml Trescott [1750–1826] good
          
          
            
            [Maj.] Caleb Gibbs [c.1750–1818] good
          
          
            
            [Lt. Col.] Andrew Peters [1742–1822]
          
          
            
            [Maj.] Hodijah Baylies [1756–1843]
          
          
            Rhode Island
            [Lt. Col.] Jerh Olney [1749–1812] very good
          
          
            
            [Col.] Henry Sherburn [1747–1824] good
          
          
            
            [Maj.] Willm Blodget [1754–1809]
          
          
            
            [Maj.] Jno. S. Dexter [1754–1844] good
          
          
            
            [Maj.] Willm Peck [1755–1832] Do
          
          
          
            Connecticut
            [Col.] Philp P. Bradley [1738–1831] good
          
          
            
            [Lt. Col.] Thos Grosvener [1744–1825]
          
          
            
            [Col.] Elisha Sheldon [1740–1805]
          
          
            
            [Lt. Col.] Ebenezr Huntington [1754–1834] good
          
          
            
            [Maj.] Benj: Talmadge [1754–1835] very good
          
          
            New York
            [Lt. Col.] Ebenezr Stevens [1751–1823] good Exec. Office
          
          
            
            [Maj.] Nichs Fish [1758–1833] very good
          
          
            
            [Maj.] Mathw Clarkson [1758–1825] Do
          
          
            
            [Cap.] William North [1755–1836]
          
          
            
            [Lt. Col.] Benj. Walker [1753–1818] good
          
          
            New Jersey
            [Lt. Col.] Jno. Cummings [1752–1821]
          
          
            
            [Lt. Col.] Anthy W. White [1750–1803]
          
          
            
            [Maj.] Jos[ep]h Bloomfield [1753–1825]
          
          
            
            [Brig. Maj.] Aaron Ogden [1756–1839] very good
          
          
            Pennsylvania
            [Col.] Fran[ci]s Johnson [1748–1815]
          
          
            
            [Lt. Col] Fran[ci]s Mentges [d. 1805]
          
          
            
            [Col.] Thos Robinson [1751–1819]
          
          
            
            [Maj.] Willm McPherson [1756–1813] very good
          
          
            
            [Maj.] Willm Alexander [no dates] good
          
          
            
            [Maj.] Thos Ll Moore [1759-c.1813]
          
          
            
            [Maj.] Willm Jackson [1759–1828]
          
          
            Delaware
            None at present recollected
          
          
            Maryland
            [Col.] Josias C. Hall [1746–1814]
          
          
            
            [Lt. Col.] Nathl Ramsay [1741–1817]
          
          
            
            [Lt. Col.] Nichs Rogers [1753–1822]
          
          
            
            [Maj.] Leven Winder [1757–1819]
          
          
            
            [Lt. Col.] Jno. Eccleston [1750–1789]
          
          
            
            [Lt. Col.] Aquila Giles [1758–1822] now N. York
          
          
            Virginia
            [Col.] William Heth [1750–1807] very good
          
          
            
            [Lt. Col.] Willm Darke [1736–1801] rough
          
          
            
            [Col.] Burges Ball [1749–1800]
          
          
            
            [Maj.] Jos[ep]h Eggleston [1754–1811]
          
          
            
            [Col.] Benj: Temple [c.1734–1800/2]
          
          
            
            [Lt. Col.] Richd C. Anderson [1750–1826]
          
          
            
            [Col.] James Wood [1750–1813] Governor
          
          
            
            [Lt. Col.] Jonathan Clark [1730–1797]
          
          
            North Carolina
            None recollected
          
          
            South Cara
            [Lt. Col.] Willm Washington [1752–1810] very good
          
          
            
            [Board of War] Edwd Rutledge [1749–1800] Do
          
          
            
            [Maj.] Thos Pinckney [1750–1828] Do
          
          
            Georgia
            None recollected
          
        

There may be among the foregoing some of bad political principles, and others whose true characters I have mistaken—and the whole of them require to be investigated.

Go: Washington

